— Order of disposition, Family Court, Bronx County (Nancy M. Bannon, J.), entered on or about October 25, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute the crimes of robbery in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification, voluntariness and credibility. Appellant made a voluntary and reliable statement that corroborated the identification testimony given by the victim. Concur — Tom, J.E, Andrias, DeGrasse, Richter and Román, JJ.